In a condemnation proceeding, twelve claimants appeal from the final decree and from three intermediate orders. The first order, entered on January 18, 1949, referred the issue of damage awards and assessments to an Official Referee for hearing. The second order, entered May 11, 1949, referred to the said Official Referee, for hearing and report, the matter of objections to reports made by him. The third order, entered August 15, 1949, among other things, approved and confirmed the reports of the said Official Referee. Decree unanimously affirmed, with costs. Orders entered May 11 and August 15, 1949, unanimously affirmed, without costs. No opinion. The appeal from the order entered the 18th day of January, 1949, is dismissed, without costs. A previous appeal was taken from that order, upon which appeal the order was affirmed. (Matter of Inc. Vil. of Hempstead [Truval Realty Corp.], 275 App. Div. 785.) Present — Nolan, P. J., Carswell, Adel, Wenzel and MacCrate, JJ.